United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.M., Appellant
and
U.S. POSTAL SERVICE, VEHICLE
MAINTENANCE FACILITY, Pittsburgh, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0316
Issued: July 23, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 1, 2021 appellant filed a timely appeal from a December 10, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $3,087.71 for the period June 22 through July 18, 2020 because OWCP paid him wageloss compensation for total disability after he had returned to full-time employment; and
(2) whether OWCP properly determined that appellant was at fault in the creation of the
overpayment, thereby precluding waiver of recovery of the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 7, 2019 appellant, then a 60-year-old body and fender repairman, filed a traumatic
injury claim (Form CA-1) alleging that on May 6, 2019 he injured his left shoulder when installing
rear brake springs on a vehicle while in the performance of duty. He stopped work on May 6, 2019.
OWCP accepted the claim for a rotator cuff tear or rupture of the left shoulder and impingement
syndrome of the left shoulder. On December 3, 2019 appellant underwent an OWCP-authorized
left shoulder subacromial decompression and debridement of a partial rotator cuff tear. OWCP
paid him wage-loss compensation for total disability on the supplemental rolls beginning
June 21, 2019.
By letter dated June 8, 2020, OWCP advised appellant that it had placed him on the
periodic rolls. It notified him of his responsibility to return to work if he was no longer totally
disabled from employment in connection with the accepted employment injury and of the need to
immediately notified OWCP if he returned to work to avoid an overpayment of compensation.
OWCP paid appellant on the periodic rolls until July 18, 2020.
On August 26, 2020 the employing establishment advised OWCP that appellant had
returned to modified-duty work on June 22, 2020 with no wage loss after that date.
In a worksheet dated August 26, 2020, OWCP calculated that it had paid appellant net
wage-loss compensation from June 22 through July 18, 2020 in the amount of $3,087.71.
On August 26, 2020 OWCP notified appellant of its preliminary overpayment
determination that he had received an overpayment of compensation in the amount of $3,087.71
for the period June 22 through July 18, 2020 because he received compensation for total disability
after he had returned to full-time work on June 22, 2020. It further advised him of its preliminary
determination that he was at fault in the creation of the overpayment because he accepted a
payment that he either knew or reasonably should have known to be incorrect. OWCP requested
that appellant complete the enclosed overpayment recovery questionnaire (Form OWCP-20) and
submit supporting financial documents. Additionally, it provided an overpayment action request
form and notified him that, within 30 days of the date of the letter, he could request a telephone
conference, a final decision based on the written evidence, or a prerecoupment hearing.
On September 18, 2020 OWCP received appellant’s request for a decision based on the
written evidence relative to the issues of fault and possible waiver of recovery of the overpayment,
together with his completed Form OWCP-20. Appellant advised that he had received a letter from
OWCP indicating that he would be paid at the end of each four-week period, and that he had
believed that he was entitled to the payment he received during the period of the overpayment. He
maintained that repayment of the overpayment would result in financial hardship.
By decision dated December 10, 2020, OWCP finalized its determination that appellant
received an overpayment of compensation in the amount of $3,087.71 for the period June 22
through July 18, 2020 because he continued to receive FECA wage-loss compensation after his
return to full-time employment on June 22, 2020. It found that he was at fault in the creation of
the overpayment and, thus, not entitled to waiver of recovery of the overpayment. OWCP

2

indicated that appellant had not responded to the preliminary overpayment determination and did
not contest the fault finding. It found that he should forward payment of $3,087.71 to repay the
overpayment of wage-loss compensation.
LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA2 provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.3
Section 8116(a) of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, he
or she may not receive salary, pay, or remuneration of any type from the United States, except in
limited circumstances.4 OWCP’s regulations provide that compensation for wage loss due to
disability is available only for periods during which an employee’s work-related medical condition
prevents him or her from earning the wages earned before the work-related injury.5 An
overpayment is created when a claimant returns to work, but continues to receive wage-loss
compensation.6
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$3,087.71 for the period June 22 through July 18, 2020 because OWCP paid him wage-loss
compensation for total disability after he had returned to full-time employment.
The evidence establishes that appellant returned to full-time employment in a modified
position with no wage loss on June 22, 2020. OWCP, however, continued to pay him
compensation for total disability through July 18, 2020. As noted above, a claimant is not entitled
to receive compensation for total disability during a period in which he or she had actual earnings.
Consequently, appellant received an overpayment of compensation.7
With regard to the amount of overpayment, the Board finds that OWCP properly calculated
appellant’s net compensation for the period June 22 through July 18, 2020. Thus, the Board finds

2

Id.

3

Id. at § 8102.

4

Id. at § 8116(a).

5

20 C.F.R. § 10.500(a).

6

See C.W., Docket No. 19-1743 (issued March 23, 2021); Danny E. Haley, 56 ECAB 393 (2005); Federal (FECA)
Procedure Manual, Part 6 -- Debt Management, Identifying and Calculating an Overpayment, Chapter 6.200.1(a)
(September 2020).
7

Id. See also S.S., Docket No. 20-0776 (issued March 15, 2021).

3

that he received an overpayment of compensation in the amount of $3,087.71 for the period
June 22 through July 18, 2020.8
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA provides that adjustment or recovery by the United States may
not be made when incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of this subchapter or would be against
equity and good conscience.9 No waiver of recovery of an overpayment is possible if the claimant
is at fault in the creation of the overpayment.10
On the issue of fault, 20 C.F.R. § 10.433(a) provides that an individual is with fault in the
creation of an overpayment who: (1) made an incorrect statement as to a material fact which the
individual knew or should have known to be incorrect; (2) failed to furnish information which the
individual knew or should have known to be material; or (3) with respect to the overpaid individual
only, accepted a payment, which the individual knew or should have been expected to know was
incorrect.11
With respect to whether an individual is without fault, section 10.433(b) of OWCP
regulations provides that whether or not OWCP determines that an individual was at fault with
respect to the creation of an overpayment depends on the circumstances surrounding the
overpayment. The degree of care expected may vary with the complexity of those circumstances
and the individual’s capacity to realize that he or she is being overpaid.12
ANALYSIS -- ISSUE 2
The Board finds that the case is not in posture for decision regarding whether appellant was
at fault in the creation of the overpayment.
In the case of William A. Couch,13 the Board held that, when adjudicating a claim, OWCP
is obligated to consider all evidence properly submitted by a claimant and received by OWCP
before the final decision is issued.
In its December 10, 2020 decision, OWCP found that appellant had not responded to its
preliminary overpayment determination or contested the finding of fault. However, the record
reflects that on September 18, 2020 it received his overpayment action request form challenging
the fault finding and a completed Form OWCP-20. OWCP failed to review the information
8

See V.J., Docket No. 20-1335 (issued March 11, 2021).

9

5 U.S.C. § 8129(b).

10

B.W., Docket No. 19-0239 (issued September 18, 2020); C.L., Docket No. 19-0242 (issued August 5, 2019).

11

20 C.F.R. § 10.433(a).

12

Id. at § 10.433(b).

13

41 ECAB 548 (1990). See also R.D., Docket No. 17-1818 (issued April 3, 2018).

4

submitted by appellant in support of his request for waiver of recovery of the overpayment, and,
thus, failed to follow its procedures by properly discussing all of the relevant evidence of record
received prior to issuing the final overpayment decision on December 10, 2020.14
On remand OWCP shall review all evidence of record and, following any further
development as it deems necessary, it shall issue a de novo decision.15
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$3,087.71 for the period June 22 through July 18, 2020 because OWCP paid him wage-loss
compensation for total disability after he had returned to full-time employment. The Board further
finds that the case is not in posture for decision regarding whether OWCP properly determined
that appellant was at fault in the creation of the overpayment.

14
All evidence submitted should be reviewed and discussed in the decision. Whenever possible, the evidence
should be referenced by author and date. Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Denials, Chapter
2.1401.5(b)(2) (November 2012); see P.H., (K.H.), Docket No. 19-1130 (issued November 19, 2020); M.R., Docket
No. 19-1626 (issued August 19, 2020).
15

See E.T., Docket No. 19-1977 (issued February 22, 2021).

5

ORDER
IT IS HEREBY ORDERED THAT the December 10, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed in part and set aside in part. The case is remanded
for further proceedings consistent with this decision of the Board.
Issued: July 23, 2021
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

